I115th CONGRESS1st SessionH. R. 759IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Ellison (for himself and Mr. Renacci) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit the Secretary of Labor from enforcing any requirement that consumer reporting agencies that serve only as a secure conduit to data from State unemployment compensation agencies obtain and maintain an individual’s informed consent agreement when verifying income and employment with such agencies, and for other purposes. 
1.Short titleThis Act may be cited as the Ability to Repay Verification Enabling Act. 2.FindingsCongress finds the following:
(1)Economic growth requires access to affordable credit which depends on consumers’ ability to understand the terms of any loans they make and the ability of lenders to have an understanding of the consumers’ ability and willingness to repay loans. (2)New laws enacted by Congress require lenders to ascertain borrowers’ willingness and ability to repay prior to making a loan.
(3)Lenders and consumers receive benefits such as quicker approval, lower interest rates, protection of privacy, and stronger anti-fraud protections from automatic underwriting utilizing existing databases. (4)Eleven States (Alabama, California, Florida, Georgia, Indiana, Louisiana, Missouri, New York, Ohio, Oregon, and Virginia) passed enabling legislation or rules enabling consumers who request that third parties using consumer report information for purposes of eligibility determination have efficient access to this information from the State’s unemployment insurance database.
(5)Fair Credit Reporting Act requirements already require third parties using consumer report information for purposes of eligibility determination to obtain and maintain consent agreements. 3.Prohibition on requirement for onward transfer of consent agreementsNotwithstanding any other provision of law, the Secretary of Labor may not—
(1)take any action to implement or enforce the requirement described in the Unemployment Insurance Program Letter No. 19–12, dated May 23, 2012, that a third-party consumer reporting agency that serves only as a secure conduit to data from State unemployment compensation agencies and that is not an agent of an individual obtain and maintain an informed consent agreement from such individual if the third-party consumer reporting agency seeks to obtain confidential unemployment compensation information with respect to such individual from a State; or (2)issue, implement, administer, or enforce any rule or other guidance that is the same as, or similar in effect to, the requirement described in paragraph (1). 
